Citation Nr: 0730587	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  03-07 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Ralph A. Young


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1979.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Entitlement to service connection for a back disorder was 
denied in a February 1980 rating decision.  In April 2006, 
the Board reopened the veteran's claim and remanded the 
appeal for further development.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part. 


REMAND

As noted in the Board's April 2006 remand, from the veteran's 
statements to the RO in January 2003, March 2003, March 2004, 
and September 2004, as well as the January 2006 Board 
hearing, it was clear that he had informed VA that he had 
been treated for back pain by the U.S. Army's 97th General 
Hospital in Frankfurt, Germany, to which he had been 
transferred from the 11th Aid Station in Fulda, Germany.  The 
exact dates of treatment were unclear but the time periods 
the claimant referenced were between July and September 1977, 
and between July and October 1978.  In the March 2004 
statement, he specifically informed the RO that treatment 
evidence to support his claim could be obtained from the 
morning reports of "A" Troop, 1/11 Armored Cavalry 
Regiment.  In the September 2004 statement, he specifically 
informed the RO that treatment evidence to support his claim 
can be obtained from morning reports/SIDPERS records. 

The Board's April 2006 remand directed the RO to contact the 
National Personnel Records Center (NPRC) and request the 
veteran's purportedly missing service medical and personnel 
records, to specifically include clinical records from the 
U.S. Army's 97th General Hospital in Frankfurt, Germany, and 
the 11th Aid Station in Fulda, Germany; morning reports from 
"A" Troop, 1/11 Armored Cavalry Regiment; and morning 
reports from SIDPERS.  The RO was to pay particular attention 
to securing records for July to September 1977, and July to 
October 1978, the time periods during which the claimant 
indicates he recalls being treated.  

Unfortunately, the RO failed to fulfill the remand 
instructions precisely as requested.  Without explanation, 
the RO decided only to request information pertinent to any 
treatment at the 97th General Hospital for the period from 
July to September 1977, but not for the period from July to 
October 1978.  Likewise, the RO only sought information 
pertinent to any treatment at the 11th Aid Station for the 
period from July to October 1978, but not for the period from 
July to September 1977.  Also, without explanation, the RO 
decided only to request morning reports from "A" Troop, 
1/11 Armored Cavalry Regiment for the period from July to 
September 1977, but not for the period from July to October 
1978.  Likewise, the RO only sought morning reports from 
SIDPERS for the period from July to October 1978, but not for 
the period from July to September 1977.  The RO's June 2007 
Formal Finding on the Unavailability of Service Medical 
Records does state that "Morning Reports for this time 
period do not exist," but it is unclear whether that is 
because their preparation was discontinued altogether by the 
veteran's unit, as some evidence of record suggests, or 
because no effort to obtain them for all time periods 
requested was made.

While the undersigned appreciates the effort undertaken so 
far, the RO's requests have failed to act fully on the April 
2006 remand instructions.  On the basis of the foregoing, 
further efforts are necessary to secure and otherwise 
associate with the record all necessary documentation to 
corroborate the veteran's claim to have been treated for a 
back condition at the two medical facilities in Germany.  
Stegall v. West, 11 Vet. App. 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO is to contact the National 
Personnel Records Center (NPRC) and 
request the veteran's purportedly missing 
service medical and personnel records, to 
specifically include clinical records 
from the U.S. Army's 97th General 
Hospital in Frankfurt, Germany, and the 
11th Aid Station in Fulda, Germany; 
morning reports from "A" Troop, 1/11 
Armored Cavalry Regiment; and morning 
reports from SIDPERS.  The RO is to pay 
particular attention to securing records 
from each of the above four (i.e., the 
97th General Hospital; the 11th Aid 
Station; "A" Troop, 1/11 Armored 
Cavalry Regiment; and SIDPERS) for both 
of the following time periods: July to 
September 1977, and July to October 1978; 
the time periods during which the 
claimant indicates he recalls being 
treated for a back condition.  If any of 
the pertinent records are not available, 
or if the search for the records yields 
negative results, that fact should 
clearly be documented in the claims file.  
The veteran is to be notified in writing.  
Because these are Federal records, if 
they cannot be secured, a written 
unavailability memorandum must be 
prepared and added to the claims folder.

2.  If additional pertinent evidence is 
secured, the entire claims file should be 
returned to an examiner, preferably the 
physician who supervised the April 2007 
VA examination by a Physician's 
Assistant, for reconsideration in light 
of the new evidence.  Thereafter, the 
physician is to address whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that a chronic back 
disorder was incurred in or aggravated by 
military service?  In the event of 
confirmation of the veteran's claim 
regarding his treatment for back problems 
by the U.S. Army's 97th General Hospital 
in Frankfurt, Germany or the 11th Aid 
Station in Fulda, Germany, the 
physician's report should specifically 
address this additional evidence.  A 
complete rationale explaining the reasons 
for any proffered opinion is to be 
provided.

3.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, have been conducted and completed 
in full.  The RO should review any 
examiner's medical report to ensure that 
it is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the appellant with updated 
notice of what evidence has been received 
and not received by VA, as well as who 
has the duty to request evidence, then 
such development must be undertaken by 
VA.  38 U.S.C.A. §§ 5100, 5103 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159 (2006).

5.  Thereafter, the RO must readjudicate 
the issue.  The RO is advised that it is 
to make any determination based on the 
laws and regulations in effect at the 
time of its decision, to include any 
further changes in VA's statutory duty to 
assist the appellant and any other 
applicable legal precedent.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative must 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence received, and any 
evidence not received, and all applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' 
Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims (Court).  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b)(6) (2006).

